                  Case 3:18-cv-06810-JST Document 55 Filed 11/28/18 Page 1 of 4



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   AUGUST E. FLENTJE
     Special Counsel
 4
     WILLIAM C. PEACHEY
 5   Director
     EREZ REUVENI
 6   Assistant Director
 7   Office of Immigration Litigation
     U.S. Department of Justice, Civil Division
 8   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 9   Tel: (202) 307-4293
10   Email: Erez.R.Reuveni@usdoj.gov
     PATRICK GLEN
11   Senior Litigation Counsel
     JOSEPH DARROW
12   FRANCESCA GENOVA
13   CHRISTINA GREER
     Trial Attorneys
14
15
16
                                    UNITED STATES DISTRICT COURT
17                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
19                                                )
      East Bay Sanctuary Covenant, et al.,        )
20                                                )
                         Plaintiffs,              )   STIPULATION AND ORDER
21
                                                  )
22    v.                                          )   Civil Action No. 1:18-cv-06810-JST
                                                  )
23    Donald J. Trump, President of the United    )
24    States, et al.,                             )
                                                  )
25                       Defendants.              )
                                                  )
26
27
28


     STIPULATION AND ORDER
     East Bay Sanctuary v. Trump,
     Case No. 1:18-cv-06810-JST
                  Case 3:18-cv-06810-JST Document 55 Filed 11/28/18 Page 2 of 4




 1             Pursuant to the Court’s scheduling Order (ECF No. 50), the Government must produce the
 2   administrative record by November 28 at noon Pacific time. The parties have since conferred and
 3   respectfully request that the court adopt the following stipulation concerning scheduling:
 4             1. Defendants may produce the administrative record by 4 p.m pacific, November 29,
 5                  2018.
 6             2. If the Defendants submit the record by 4 p.m. Pacific, November 29, 2018, Plaintiffs’
 7                  opening brief shall be due December 4. The schedule entered by the Court (ECF No.
 8                  50) shall otherwise remain in effect.
 9             3. Should Defendants be unable to produce the record by 4 P.M. pacific November 29,
10                  2018, Plaintiffs’ brief shall be due December 5.
11             4. For each additional day Defendants do not produce the record by 4 p.m. pacific,
12                  Plaintiffs shall gain an additional day on the date their brief is due.
13   Dated: November 28, 2018                                           Respectfully submitted,
     s/ Erez Reuveni
14
     EREZ REUVENI
15   Assistant Director
     Office of Immigration Litigation
16   U.S. Department of Justice, Civil Division
     P.O. Box 868, Ben Franklin Station
17
     Washington, DC 20044
18   Tel: (202) 307-4293
     Email: Erez.R.Reuveni@usdoj.gov
19
20   /s/Lee Gelernt
     Lee Gelernt
21   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     IMMIGRANTS’ RIGHTS PROJECT
22   125 Broad St., 18th Floor
23   New York, NY 10004
     T: (212) 549-2660
24   F: (212) 549-2654
     lgelernt@aclu.org
25
26             I attest that concurrence in the filing of the document has been obtained from Lee Gelernt.

27                                                              /s/Erez Reuveni
                                                                Erez Reuveni
28


     STIPULATION AND ORDER
     East Bay Sanctuary v. Trump,
     Case No. 1:18-cv-06810-JST
                  Case 3:18-cv-06810-JST Document 55 Filed 11/28/18 Page 3 of 4




 1             IT IS SO ORDERED.
 2
 3   Issued this ____ day of ________________________, 2018.

 4                                                             ________________________
                                                               United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER
     East Bay Sanctuary v. Trump,
     Case No. 1:18-cv-06810-JST
                  Case 3:18-cv-06810-JST Document 55 Filed 11/28/18 Page 4 of 4




 1
                                       CERTIFICATE OF SERVICE
 2
               I hereby certify that on November 28, 2018, I electronically filed the foregoing document
 3
     with the Clerk of the Court for the United States Court of for the Northern District of California
 4
     by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will
 5
     be accomplished by the CM/ECF system.
 6
 7
                                        By: /s/ Erez Reuveni
 8                                          EREZ REUVENI
                                            Assistant Director
 9                                          United States Department of Justice
                                            Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER
     East Bay Sanctuary v. Trump,
     Case No. 1:18-cv-06810-JST
